Name: Commission Regulation (EEC) No 1200/85 of 6 may 1985 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 5 . 85 Official Journal of the European Communities No L 126 / 7 COMMISSION REGULATION (EEC) No 1200 / 85 of 6 May 1985 on the supply of various lots of skimmed-milk powder as food aid skimmed-milk powder , butter and butteroil as food aid ( 4 ), as amended by Regulation (EEC) No 1886 / 83 ( 5 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 591 / 85 ( 2 ), and in particular Article 7 ( 5 ) thereof, Having regard to Council Regulation (EEC) No 1278 / 84 of 7 May 1984 laying down implementing rules for 1984 for Regulation (EEC) No 3331 / 82 on food-aid policy and food-aid management ( 3 ), Whereas , under the food-aid programmes adopted by the Council Regulations specified in Annex I , certain recipient third countries and organizations have requested the supply of the quantity of skimmed-milk powder set out therein ; Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of HAS ADOPTED THIS REGULATION: Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply skimmed-milk powder as food aid on the special terms set out in Annex I. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 May 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 68 , 8 . 3 . 1985 , p. 5 . ( 3 ) OJ No L 124 , 11 . 5 . 1984 , p. 1 . (&lt;) OJ No L 142 , 1 . 6 . 1983 , p . 1 . ( 5 ) OJ No L 187 , 12 . 7 . 1983 , p . 29 . No L 126 / 8 Official Journal of the European Communities 11 . 5 . 85 ANNEX I Notice of invitation to tender (M Description of the lot A 8 C D 1984 Council Regulation (EEC) No 1278 / 84 Commission Decision of 30 May 1984 Euronaid-Cebemo See Annex II fob 725 tonnes 155 tonnes 560 tonnes 330 tonnes Community market 1 . Programme (a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 2 ) ( 3 ) ( 4 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the pack ­ aging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period (b ) closing date for the submission of tenders 1 5 . Miscellaneous Annex I B to Regulation (EEC ) No 1354 / 83 25 kilograms in accordance with 4.2 of Annex I.B to Regulation (EEC ) No 1354 / 83 See Annex II Before 15 July 1985 27 May 1985 Before 31 July 1985 10 June 1985 ( 1 / ( 5 )( 14 ) ( 5 )( 14 ) 14 11 . 5 . 85 Official Journal of the European Communities No L 126 / 9 Description of the lot E F G H 1984 Council Regulation (EEC ) No 1278 / 84 Commission Decision of 30 May 1984 Euronaid-Cebemo See Annex II fob 500 tonnes 390 tonnes 100 tonnes 725 tonnes 1 . Programme (a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4. Stage and place of delivery 5 . Representative of the recipient ( 2 ) ( 3 ) ( 4 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the pack ­ aging 12 . Shipment period 13 . Closing date for the submission of tenders Community market Annex I B to Regulation (EEC) No 1354 / 83 25 kilograms in accordance with 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 See Annex II Before 15 July 1985 27 May 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period (b ) closing date for the submission of tenders Before 31 July 1985 10 June 1985 15 . Miscellaneous ( 5 )( 14 ) 5 14 ( 5 )( 14 ) ( 14 ) No L 126 / 10 Official Journal of the European Communities 11 . 5 . 85 Description of the lot I K L 1984 Council Regulation (EEC ) No 1278 / 84 Commission Decision of 30 May 1984 Euronaid-Cebemo See Annex II fob 609 tonnes 693 tonnes 370 tonnes Community market 1 . Programme ( a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 2 ) ( 3 ) ( 4 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the pack ­ aging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders 15 . Miscellaneous Annex I B to Regulation (EEC) No 1354 / 83 25 kilograms in accordance with 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 See Annex II Before 15 July 1985 27 May 1985 Before 31 July 1985 10 June 1985 ( 14 ) 11 . 5 . 85 Official Journal of the European Communities No L 126 / 11 Description of the lot M 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient World Food Programme 3 . Country of destination Syria 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 200 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 October 1984 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'SYRIA 2352 PI / LATTAKIA / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 August 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 6 ) No L 126/ 12 Official Journal of the European Communities 11 . 5 . 85 Description of the lot N 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 (b) purpose Commission Decision of 3 July 1984 2 . Recipient World Food Programme 3 . Country of destination Egypt 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 237 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 September 1984 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'EGYPT 2499 / ALEXANDRIA / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 July 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 7 ) 11 . 5 . 85 Official Journal of the European Communities No L 126 / 13 Description of the lot 0 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient World Food Programme 3 . Country of destination Uganda 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 80 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 September 1984 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'UGANDA 2443 / MOMBASA IN TRANSIT TO UGANDA / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 June 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : (a ) shipment period (b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 8 ) No L 126/ 14 Official Journal of the European Communities 11 . 5 . 85 Description of the lot P 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient World Food Programme 3 . Country of destination Jordan 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 100 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks French 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'JORDAN 2301 P2 / AQABA / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 July 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 9 ) 11 . 5 . 85 Official Journal of the European Communities No L 126 / 15 Description of the lot Q 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 25 October 1984 2 . Recipient 3 . Country of destination Equador 4 . Stage and place of delivery fob 5 . Representative of the recipient Ambassade de l'Equateur , 70 , Chauss6e de Charleroi , B-1060 Bruxelles 6 . Total quantity 200 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'LECHE EN POLVO DESCREMADA / ENRIQUECIDA CON VITAMINAS A y D / DONACION DE LA COMUNIDAD ECONOMICA EUROPEA PARA DISTRIBUCION GRATUITA' 12 . Shipment period Before 15 June 1985 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period I ( b ) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 10 ) No L 126/ 16 Official Journal of the European Communities 11 . 5 . 85 Description of the lot R 1 . Programme 1984 (a ) legal basis Council Regulation (EEC) No 1278 / 84 (b) purpose Commission Decision of 3 July 1984 2 . Recipient 3 . Country of destination Egypt 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) Ambassade de la rÃ ©publique arabe d'Egypte , Section commerciale , avenue Louise 522, B-1050 Bruxelles ( tel . 02-647 32 27 , telex 64809 COMRAU B) 6 . Total quantity 1000 tonnes (") 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks\ 9 . Specific characteristics ( ,2 ) 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'TO EGYPT' 12 . Shipment period Before 15 July 1985 13 . Closing date for the submission of tenders 27 May 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 July 1985 ( b ) closing date for the submission of tenders 10 June 1985 15 . Miscellaneous I 11 . 5 . 85 Official Journal of the European Communities No L 126 / 17 Description of the lot S 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient World Food Programme 3 . Country of destination Syria 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 250 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10. Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'SYRIA 2511 PI / LATTAKIA / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 June 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 6 ) No L 126 / 18 Official Journal of the European Communities 11 . 5 . 85 Description of the lot T 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 13 December 1984 2 . Recipient 3 . Country of destination Sri Lanka 4 . Stage and place of delivery cif Colombo 5 . Representative of the recipient ( 2 ) ( 3 ) Mrs Aranwela , Embassy of Sri Lanka , Avenue des Arts 21-22 , Brussels ( tel . 02-230 48 90 ) 6 . Total quantity 200 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 September 1984 10 . Packaging 25 kilograms ( 5 ) 11 . Supplementary markings on the pack ­ aging 'TO SRI LANKA' 12 . Shipment period Before 15 June 1985 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 13 ) 11 . 5 . 85 Official Journal of the European Communities No L 126 / 19 Notes : ( J ) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See the list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall contact the recipient as soon as possible in order to ascertain which shipping documents are required . ( 4 ) The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in . . . ( country of destination ), c / o 'Diplomatic Bag' Berlaymont 1 / 123 , Rue de la Loi 200 , B-1049 Brussels . ( 5 ) Shipment to take place in 20 ft containers . Conditions : FCL / LCL  Shippers-count-load and stowage (cls ). ( 6 ) Commission Delegate to be contacted by the successful tenderer : Syrie , 73 rue A1 Rachid , BP 11269 Damaskus ( tel . 335291 / 330001  telex DELCOM-SY 412919 ). ( 7 ) Commission Delegate to be contacted by the successful tenderer : 4 , Gezira Street , 8th Floor , Cairo , Zamalek , Egypt ( telex 94258 EUROP N). ( 8 ) Commission Delegate to be contacted by the successful tenderer : PO box 5244 , Kampala , Uganda ( telex 61139 DELEUR UGA). ( 9 ) Commission Delegate to be contacted by the successful tenderer : Schmeisani , Wadi Sagra Circle , PO box 926794 , Amman ( tel . 66 8191 / 66 8192  telex 22260 DELEUR JO). ( 10 ) Commission Delegate to be contacted by the successful tenderer : Valle Arriba , Calle Colibri , Carratera de Baruta , Caracas ( tel . 925056 / 923967 / 914707  telex 26336 COMEU VC). ( n ) The tender may relate to a partial quantity amounting to 500 tonnes or a multiple of 500 tonnes ; see third subparagraph of Article 11 ( 3 ) of Regulation (EEC) No 1354 / 83 . ( 12 ) The skimmed-milk powder must be obtained by the process 'low-heat temperature , expressed whey protein nitrogen , not less than 6 mg / gm' and correspond to the characteristics specified in Annex I to Regulation (EEC) No 625 / 78 ( OJ No L 84 , 31.3.1978 , p. 19 ). For the 'total colony count' however , ADMI Standard Methods ED , 1971 , pages 16 to 21 , may be used instead of International Standard FIL 49 : 1970 . ( 13 ) Commission Delegate to be contacted by the successful tenderer : Delegation CEC , New Dehli  Attn : Mr Marieu , Jai Singh Road , New Dehli 110001 ( telex EURO IN 3161315 ). ( 14 ) The supplier must send a copy of the original invoice to : M. H. Schutz BY , Postbus 1438 , Blaak 16 NL-3000 BK Rotterdam . No L 126 / 20 Official Journal of the European Communities 11 . 5 . 85 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking A 725 175 CRS Gambia Gambia / Cathwel / 40103 / Banjul / Action of CRS / For free distribution 300 CRS Ghana Ghana / Cathwel / 40141 / Takoradi / Action of CRS / For free distribution 250 Secours Catholique FranÃ §ais Senegal Senegal / Caritas / 40500 / Dakar / Action de Secours Catholique FranÃ §ais / Pour distribu ­ tion gratuite B 155 80 CRS Burkina Faso Burkina Faso / Cathwel / 40108 / Ouagadou ­ gou via Abidjan / Action de CRS / Pour distribution gratuite 50 Caritas Germany Niger Niger / Caritas / 40456 / Niamey via LomÃ © / Action de Caritas G / Pour distribution gra ­ tuite 25 Association aide au Tiers Monde RÃ ©publique Centrafricaine RÃ ©p . Centrafricaine / AATM / 41700 / Bangui via Douala / Action de AATM / Pour distri ­ bution gratuite C 560 200 Caritas Neerlandica Tanzania Tanzania / Caritas / 40321 / Dar es Salaam / Action of Caritas N / For free distribution 112 Caritas Germany Zambia Zambia / Caritas / 40430 / Lusaka via Dar es Salaam / Action of Caritas G / For free distribution 16 Caritas Germany Zambia Zambia / Caritas / 40431 / Chipata via Dar es Salaam / Action of Caritas G / For free distribution 16 Caritas Germany Zambia Zambia / Caritas / 40432 / Ndola via Dar es Salaam / Action of Caritas G / For free distribution 16 Caritas Germany Zambia Zambia / Caritas / 40433 / Solwezi via Dar es Salaam / Action of Caritas G / For free distribution 100 Caritas Belgica Burundi Burundi / Caritas / 40202 / Bujumbura via Mombasa / Action de Caritas B / Pour distri ­ bution gratuite 100 Caritas Belgica Rwanda Rwanda / Caritas / 40208 / Kigali via Mom ­ basa / Action de Caritas B / Pour distribution gratuite 11 . 5 . 85 Official Journal of the European Communities No L 126 / 21 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking D 330 100 Secours Catholique FranÃ §ais Comores Comores / Caritas / 40505 / Moroni / Action de Secours Catholique FranÃ §ais / Pour distribu ­ tion gratuite 120 CRS Jordan Jordan / Cathwel / 40119 / Aqaba / Action of CRS / For free distribution 80 Caritas Germany Egypt Egypt / Cathwel / 40428 / Alexandria / Action of CRS / For free distribution 10 Dutch Interchurch Aid Indonesia Indonesia / DIA / 41108 / Semarang / Action of DIA / For free distribution 20 Dutch Interchurch AID Indonesia Indonesia / DIA / 41105 / Bitung via TG . Priok / Action of DIA / For free distribution E 500 500 Caritas Neerlandica India India / Cathwel / 40314 / Madras / Action of CRS / For free distribution F 390 30 AbbÃ © Pierres Boernehjaelp India India / APB / 41600 / Calcutta / Action of APB / For free distribution 15 Tibetan Development Foundation India India / TDF / 44300 / Bombay / Action of TDF / For free distribution 15 Tibetan Development Foundation India India / TDF / 44301 / Bombay / Action of TDF / For free distribution 20 Tibetan Development Foundation India India / TDF / 44302 / Bombay / Action of TDF / For free distribution 250 Caritas Germany India India / Caritas / 40429 / Calcutta / Action of Caritas G / For free distribution 60 CRS India India / Cathwel / 40125 / Cochin / Action of CRS / For free distribution No L 126 / 22 Official Journal of the European Communities 11 . 5 . 85 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking G 100 50 Caritas Belgica Paraguay Paraguay / Caritas / 40205 / Asuncion / AcciÃ ³n de Caritas B / Destinado a la distribu ­ ciÃ ³n gratuita 50 Caritas Neerlandica Bolivia Bolivia / Caritas / 40303 / St. Cruz via Buenos Aires / AcciÃ ³n de Caritas N / Destinado a la distribuciÃ ³n gratuita H 725 200 Caritas Neerlandica Colombia Colombia / Caritas / 40307 / Bogota via St. Marta / AcciÃ ³n de Caritas N / Destinado a la distribuciÃ ³n gratuita 70 Deutsche Welthunger Hilfe Ecuador Ecuador / DWH / 42800 / Guayaquil / AcciÃ ³n de DWH / Destinado a la distribuciÃ ³n gratuita 70 Deutsche Welthunger Hilfe Ecuador Ecuador / DWH / 42801 / Guayaquil / AcciÃ ³n de DWH / Destinado a la distribuciÃ ³n gratuita 335 Caritas Neerlandica Peru Peru / Caritas / 40317 / Callao / AcciÃ ³n de Caritas N / Destinado a la distribuciÃ ³n gra ­ tuita 50 Dutch Interchurch Aid Peru Peru / DIA / 41 109 / Callao / AcciÃ ³n de DIA / Destinado a la distribuciÃ ³n Gratuita I 609 609 Caritas Germany Chile Chile / Caritas / 40443 / Valparaiso / AcciÃ ³n de Caritas G / Destinado a la distribuciÃ ³n gratuita K 693 89 Caritas Germany Chile Chile / Caritas / 40447 / Antofagasta / AcciÃ ³n de Caritas G / DestinadÃ ³ a la distribuciÃ ³n gratuita 71 Caritas Germany Chile Chile / Caritas / 40448 / Coquimbo / AcciÃ ³n de Caritas G / Destinado a la distribuciÃ ³n gratuita 483 Caritas Germany Chile Chile / Caritas / 4045 1 / Talcahuano / AcciÃ ³n de Caritas G / Destinado a la distribuciÃ ³n gratuita 50 SOS BoÃ ®tes de lait Chile Chile / SBL / 41905 / Valparaiso / AcciÃ ³n de SBL / Destinado a la distribuciÃ ³n gratuita 11 . 5 . 85 Official Journal of the European Communities No L 126 / 23 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking L 370 70 Caritas Neerlandica Haiti Haiti / Caritas / 40309 / Port au Prince / Action de Caritas N / Pour distribution gra ­ tuite 200 Caritas Neerlandica Dom. Republic Dom. Republic / Caritas / 40318 / Santo Domingo / Action of Caritas N / For free distribution 100 Catholic Relief Services Costa Rica Costa Rica / Cathwel / 40106 / Puntarenas / Action of CRS / For Free Distribution .